DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

ALLOWABLE CLAIMS
	Claims 1-26 are allowable over the prior art.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ethan Bell on 07/18/2022.
The application has been amended as follows: 
Claim 1, ln. 1-2 reads ---An ostomy system configured to detect [[indication of a]] leakage of output between a base plate of the ostomy system and a skin surface---
Claim 1, ln. 16-17 reads ---wherein the plurality of sensor point openings are configured to permit the output to propagate through the sensor point openings and contact the plurality of electrodes---
Claim 1, ln. 20-21 reads ---(ii) detect [[the indication of]] the leakage of output based on one or more resistances---
Claim 3, ln. 1-3 reads ---configured to detect, using the one or more resistances measured by the monitor device via the plurality of electrodes, [[indication of]] the leakage of output propagating from a central region---
Claim 21, ln. 1-2 reads ---the monitor device is configured to generate a leakage signal when [[the indication of]] the leakage of output is detected---
Claim 22, ln. 1-2 reads --- A method of detecting [[indication of]] a leakage of output between a base plate of an ostomy system and a skin surface---
Claim 22, ln. 12-13 reads ---wherein the plurality of sensor point openings are configured to permit the output to propagate---
Claim 22, ln. 18 reads ---detecting [[the indication of]] the leakage of output---
Claim 24, ln. 1-3 reads ---wherein detecting [[the indication of]] the leakage of output comprises: 
determining [[the indication of]] that the leakage of output is present when [[one or more]] at least one of the one or more resistances---
Claim 25, ln. 2-3 reads ---generating a leakage signal with the monitor device when [[the indication of]] the leakage of output has been detected.---

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record is Millot et al. (US Pat. No.: 6,171,289 B1) which discloses an ostomy system configured to detect leakage of output between a base plate of the ostomy system and a skin surface of a subject. Millot fails to disclose a first plurality of openings that extend from the proximal surface to the distal surface. The device of Millot specifically prevents contact between the electrodes and the skin (col. 1, ln. 52-60). Accordingly, such modification to Millot such that the first plurality of openings extend from the proximal surface to the distal surface would teach away from the device of Millot and would therefore not be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention. 
Thus, claim 1 and it’s dependents, claims 2-21, are allowable over the prior art.
Similarly, claim 22 requires the first plurality of openings that extend from the proximal surface to the distal surface.
Accordingly, claim 22 and it’s dependents, claims 23-25, are allowable over the prior art.
Claim 26 similarly requires the first plurality of openings that extend from the proximal surface to the distal surface.	Accordingly, claim 26 is allowable over the prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEAGAN NGO whose telephone number is (571)270-1586. The examiner can normally be reached Monday - Friday 7:00 am - 4:15 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on (571) 272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MEAGAN NGO/Examiner, Art Unit 3781                                                                                                                                                                                                        
/TATYANA ZALUKAEVA/Supervisory Patent Examiner, Art Unit 3781